' ON appellant's motion for rehearing.
DAVIDSON, Judge.
Appellant insists that we erred in holding the facts sufficient to support the conviction.
The facts have been again examined. We remain convinced that a correct conclusion was reached originally. It would serve no useful purpose to write further.
The motion for rehearing is overruled.
HAWKINS, P. J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.